1
2
3
4
5
6                            UNITED STATES DISTRICT COURT
7                          SOUTHERN DISTRICT OF CALIFORNIA
8
9    KAREN OCAMPO, as personal                           Case No.: 15cv00180 JAH-WVG
     representative of SALOMON
10
     RODRIGUEZ,                                          ORDER GRANTING DEFENDANT
11                                      Plaintiff,       NASSCO’S MOTION TO DISMISS
                                                         [Doc. No. 156]
12   v.
13
     UNITED STATES OF AMERICA, et. al.
14                                   Defendant.
15
16
             AND RELATED CROSS CLAIM.
17
18
19         Pending before the Court is Defendant National Steel and Shipbuilding Company’s
20   (“NASSCO”) motion to dismiss Defendant United State’s second cross-claim for breach
21   of express maritime contract. The United States opposes the motion and Plaintiff takes no
22   position. After a thorough review of the parties’ submissions and for the reasons discussed
23   below, the Court GRANTS Defendant NASSCO’s motion to dismiss.
24                                       BACKGROUND
25         On January 27, 2015, Damaris Manzanero Vazquez, appearing as the personal
26   representative of Salomon Rodriguez, filed a complaint against United States of America
27   and NASSCO. On November 23, 2015, Anakaren Lopez, appearing as the personal
28   representative of Salomon Rodriguez, filed a First Amended Complaint and, filed a Second

                                                     1
                                                                               15cv00180 JAH-WVG
1    Amended Complaint on March 14, 2017. On November 6, 2017, Plaintiff filed a Third
2    Amended Complaint (“TAC”) which replaced Anakaren Lopez with Karen Ocampo as the
3    personal representative for Salomon Rodriguez. Plaintiff seeks damages for negligence
4    and alleges Defendants’ negligence caused Salomon Rodriguez to fall off the unguarded
5    side of an elevator platform approximately 98 feet down an elevator trunk while working
6    aboard the USS Boxer in navigable waters at Pier 13, Naval Station, San Diego, California.
7    TAC ¶¶ 11 - 21. Plaintiff asserts, as the decedent’s personal representative, she is entitled
8    to recover on behalf of Mr. Rodriguez’s minor son. Id. ¶ 27.
9          The United States filed an answer and cross claim against NASSCO asserting claims
10   for negligence and contribution, and breach of express maritime contract. NASSCO filed
11   an answer to the FAC and an answer to the crossclaim.
12         NASSCO filed a motion for summary judgment or, in the alternative, partial
13   summary judgment which this Court denied by order filed September 24, 2018. NASSCO
14   filed the pending motion to dismiss on March 22, 2019. Plaintiff filed its statement of no
15   position on the motion on March 27, 2019. The United States filed an opposition on April
16   29, 2019 and NASSCO filed a reply on May 6, 2019. NASSCO and the United States
17   appeared before this Court for a hearing on the motion to dismiss on May 21, 2019. After
18   hearing oral argument, the Court took the matter under submission.
19                                     LEGAL STANDARD
20         NASSCO seeks to dismiss the United States’ cross-claim for breach of express
21   maritime contract under Rule 12(b)(1) of the Federal Rules of Civil Procedure.             A
22   defendant may seek to dismiss a complaint for lack of jurisdiction over the subject matter
23   pursuant to Rule 12(b)(1). The federal court is one of limited jurisdiction. See Gould v.
24   Mutual Life Ins. Co. v. New York, 790 F.2d 769, 774 (9th Cir. 1986). As such, it cannot
25   reach the merits of any dispute until it confirms its own subject matter jurisdiction. See
26   Steel Co. v. Citizens for a Better Environ., 523 U.S. 83, 95 (1998). When considering a
27   Rule12(b)(1) motion to dismiss, the district court is free to hear evidence regarding
28   jurisdiction and to rule on that issue prior to trial, resolving factual disputes where

                                                   2
                                                                                15cv00180 JAH-WVG
1    necessary. See Augustine v. United States, 704 F.2d 1074, 1077 (9th Cir. 1983). In such
2    circumstances, “[n]o presumptive truthfulness attaches to plaintiff’s allegations, and the
3    existence of disputed facts will not preclude the trial court from evaluating for itself the
4    merits of jurisdictional claims.”      Id. (quoting Thornhill Publishing Co. v. General
5    Telephone & Electronic Corp., 594 F.2d 730, 733 (9th Cir. 1979)). The party seeking to
6    invoke jurisdiction has the burden of establishing that jurisdiction exists. See Kokkonen
7    v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).
8                                           DISCUSSION
9          NASSCO argues the Contract Disputes Act of 1978 (“CDA”) prohibits this Court
10   from hearing the United States’ breach of contract claim. Specifically, NASSCO argues
11   the CDA prohibits any party to a government contract from bringing contract-related
12   claims before exhausting administrative remedies and the United States failed to exhaust
13   the administrative remedies prior to filing its cross-claim. NASSCO further argues the
14   United States cannot comply with the jurisdictional requirements of exhausting
15   administrative remedies because its purported claim is not ripe, in that the United States
16   cannot submit a claim without a sum certain and cannot identify a sum certain until the
17   conclusion of the negligence action.
18         In opposition, the United States initially contends the motion is untimely. The
19   United States also argues once Plaintiff filed suit and placed the contract into litigation, the
20   Department of Justice (“DOJ”) gained complete control of the litigation pursuant to 28
21   U.S.C. section 516 and, thereby, divested the contracting officer (“CO”) of authority to act
22   under on the contract under the CDA. The United States contends section 516 divests the
23   CO from hearing and deciding contract claims that are related to claims before the Court
24   and maintains Plaintiff asserts the accident occurred as a direct and proximate result of
25   NASSCO’s multiple failures to perform its contractual obligations. Additionally, the
26   United States maintains NASSCO put the contract at issue by attaching it to its
27   unsuccessful motion for summary judgment and listing it as a trial exhibit, the Court looked
28   to the contract as part of its order denying the motion for summary judgment, and the trial

                                                    3
                                                                                   15cv00180 JAH-WVG
1    in this matter will focus on NASSCO’s breaches of contract, the same claims the CO would
2    review. The United States maintains this issue is one of first impression and it is the facts
3    of this case that lead to this result.
4           The United States further contends if NASSCO argues that the exclusive forum for
5    deciding issues related to government contacts lies with the United States Court of Appeals
6    for the Federal Circuit, it is mistaken, because 41 U.S.C. section 7107 carves out an
7    exception for contract claims falling under the Suits in Admiralty Act and/or the Public
8    Vessels Act and section 7102 provides that appeals arising under maritime law are
9    governed by the Admiralty Act or the Public Vessels Act.
10          In reply, NASSCO argues the motion is not untimely because the question of subject
11   matter jurisdiction can be brought at any time. NASSCO maintains the United States does
12   not challenge that its breach of contract claim is governed by the CDA nor that it failed to
13   comply with the CDA by bringing its cross-claim.
14          NASSCO also argues the three cases relied on by the United States to create this
15   argument are inapposite and the United States’ reliance on them is misleading, and the
16   argument that the CDA can be eviscerated by a third party simply naming the United States
17   and raising a government contract in a tort action is nonsensical. Additionally, NASSCO
18   argues the United States’ attempts to assert that this Court has jurisdiction over the case
19   under 41 U.S.C. section 7102 is a red herring because a district court can obtain jurisdiction
20   over an appeal from a contracting officer’s final decision if the contractor appealing
21   chooses so. Here, there is no final decision.
22          As an initial matter, a motion challenging jurisdiction may be made “any time during
23   the proceedings.” Attorneys Trust v. Videotape Computer Products, Inc., 93 F.3d 593, 595
24   (9th Cir. 1996). As such, Defendant’s motion is not untimely.
25          The CDA requires claims by the government against a contractor relating to a
26   contract for the (1) procurement of property, (2) procurement of services, (3) procurement
27   of construction, alteration, repair or maintenance of real property and (4) the disposal of
28   personal property, be submitted to the contracting officer. 41 U.S.C. §§ 7102, 7103. The

                                                     4
                                                                                 15cv00180 JAH-WVG
1    United States does not dispute the CDA applies to its claim for breach of contract. Instead,
2    the United States argues the Court has jurisdiction to hear the case because the CO was
3    divested of authority to act on the claim once Plaintiff filed this action. Pursuant to 28
4    U.S.C. section 516, “the conduct of litigation in which the United States, an agency, or
5    officer thereof is a party. . .is reserved to the officers of the Department of Justice, under
6    the direction of the Attorney General.” The power must be narrowly construed. Hughes
7    Aircraft Co. v. U.S., 534 F.2d 889, 901 (Ct.Cl. 1976). The DOJ’s exclusive control is
8    limited to conduct of pending litigation and does not encompass related matters not
9    currently pending. Id. Plaintiff’s claims pending before this Court involve allegations that
10   the accident was a result of NASSCO’s failure to perform certain contractual obligations.
11   The contract and alleged breach of the contract are at issue in this action. Assuming the
12   United States’ related breach of contract claim was sufficiently related to Plaintiff’s claims
13   to be considered pending at the time Plaintiff’s complaint was filed, the CO is divested of
14   authority to address the United States breach of contract claim.
15         However, the United States does not explain or provide support for its contention
16   that the Court gains jurisdiction to hear the breach of contract claim because the CO is
17   divested of authority to address the claim. The cases relied upon by the United States
18   demonstrate the CO is divested of authority to act on a claim arising from pending litigation
19   but they do not support the United States’ contention that the Court has jurisdiction over
20   the claim. For example, in Peterson Builders, Inc. v. U.S., 27 Fed.Cl. 443 (1993), a
21   contractor sought to amend its complaint against the United States to add a claim for duress.
22   A previous claim for duress was dismissed for failure to present the claim to the contracting
23   officer. Thereafter, the plaintiff submitted a claim for duress to the contracting officer who
24   informed the plaintiff the CO lacked authority to issue a decision. In the motion seeking
25   to amend the complaint, the plaintiff sought to amend his claim under the 60 day deemed
26   denial provisions of the CDA, which permitted a contractor to bring a suit on a contract if
27   the CO fails to issue a decision or notify the contractor of when a decision will be
28   forthcoming within 60 days of receipt of the claim. The court denied the plaintiff’s motion

                                                   5
                                                                                 15cv00180 JAH-WVG
1    for leave to file its amended complaint upon finding the CO was not obligated to address
2    the claim because the CO lacked authority to act when the litigation was being pursued by
3    the Attorney General. Id. at 445. The finding that the CO was divested of authority to
4    address the claim did not lead to jurisdiction in the court. Similarly, the court in Boeing
5    Co. v. U.S., 26 Cl.Ct. 529 (1992), recognized the DOJ’s exclusive authority over related
6    claims but does not support the United States’ contention that the Court has jurisdiction to
7    hear a related claim.
8          Here, the United States failed to submit the breach of contract claim to the CO prior
9    to filing its cross-claim. As such, the Court is without jurisdiction to hear the claim.
10                                CONCLUSION AND ORDER
11         Based on the foregoing, IT IS HEREBY ORDERED:
12         1.     Defendant NASSCO’s motion to dismiss is GRANTED. The United States’
13   cross-claim for breach of contract is DISMISSED without prejudice.
14         2.     The hearing set for July 15, 2019 is VACATED.
15   DATED:      July 12, 2019
16
                                                    _________________________________
17                                                  JOHN A. HOUSTON
                                                    United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                                   6
                                                                                 15cv00180 JAH-WVG
